     Case 1:15-cv-01828-DAD-BAM Document 109 Filed 06/22/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REGINALD RAY YORK,                                No. 1:15-cv-01828-DAD-BAM (PC)
12                       Plaintiff,
13           v.                                         ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR RECONSIDERATION
14    C. GARCIA, et al.,
                                                        (Doc. No. 94)
15                       Defendants.
16

17          Plaintiff Reginal Ray York is a state prisoner proceeding pro se in this civil rights action

18   brought pursuant to 42 U.S.C. § 1983. This case proceeds on plaintiff’s Eighth Amendment

19   claims against defendant Garcia for excessive use of force and against defendant Neighbors for

20   failure to protect. (Doc. No. 81.)

21          On November 8, 2019, a magistrate judge of this court conducted a settlement conference

22   in this case at California State Prison, Corcoran. (Doc. Nos. 86; 91 at 1.)

23          On December 5, 2019, the assigned magistrate judge issued an order denying plaintiff’s

24   motion for “a court order for the defendants and prison representative to hold [another] settlement

25   conference hearing with the plaintiff to negotiate a settlement based upon the claims in this case

26   and [for] appointment of an attorney.” (Doc. No. 91 at 1; see also Doc. No. 90 at 1.) In his

27   motion, plaintiff argued that the offers of settlement he received at the November 8, 2019

28   settlement conference were not fair or reasonable. (See generally Doc. No. 90.) In denying his
                                                       1
     Case 1:15-cv-01828-DAD-BAM Document 109 Filed 06/22/20 Page 2 of 5

 1   motion, the magistrate judge concluded that: (1) plaintiff does not have a right under state or

 2   federal law to settle his case for an amount that he considers to be fair and reasonable; (2) nor

 3   does he have a constitutional right to appointed counsel in this civil action; (3) nor has he

 4   demonstrated exceptional circumstances warranting the appointment of counsel on his behalf in

 5   this case. (Doc. No. 91 at 1–3.)

 6          On January 2, 2020, plaintiff filed the pending motion for reconsideration of the

 7   magistrate judge’s December 5, 2019 order. (Doc. No. 94.) In his motion for reconsideration,

 8   plaintiff contends that: (1) the magistrate judge did not have the authority to issue that order;

 9   (2) he is entitled to another settlement conference; (3) his mental illness constitutes an exceptional

10   circumstance warranting the appointment of counsel; and (4) “new evidence” that he is anemic

11   also weighs in favor of appointing him counsel in this action. (Id. at 1–9.)

12          Federal Rule of Civil Procedure 60(b)1 provides that “the court may relieve a party . . .

13   from . . . [an] order . . . for the following reasons: (1) mistake, inadvertence, surprise, or

14   excusable neglect; (2) newly discovered evidence; . . . or (6) any other reason justifying relief.”

15   Fed. R. Civ. P. 60(b). “A motion for reconsideration should not be granted, absent highly unusual

16   circumstances, unless the district court is presented with newly discovered evidence, committed

17   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to

18   raise arguments or present evidence for the first time when they could reasonably have been

19   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

20   F.3d 873, 880 (9th Cir. 2009) (internal quotation marks and citations omitted). In seeking
21   reconsideration of an order, Local Rule 230 requires a party to show “what new or different facts

22   or circumstances are claimed to exist which did not exist or were not shown upon such prior

23   motion, or what other grounds exist for the motion.” L.R. 230(j)(3). “A party seeking

24   reconsideration must show more than a disagreement with the Court’s decision, and

25   recapitulation” of that which was already considered by the court in rendering its decision.

26   1
       Plaintiff brings his motion pursuant to Federal Rules of Civil Procedure 59(e) and 60(b). (Doc.
27   No. 94 at 2.) Plaintiff’s reliance on Rule 59(e), however, is misplaced, as that rule deals with
     “motion[s] to alter or amend a judgment,” Fed. R. Civ. P. 59(e), and plaintiff is not seeking to
28   alter or amend a judgment in the pending motion.
                                                        2
     Case 1:15-cv-01828-DAD-BAM Document 109 Filed 06/22/20 Page 3 of 5

 1   United States v. Westlands Water Dist., 134 F. Supp. 2d 1111, 1131 (E.D. Cal. 2001). To

 2   succeed, a party must set forth facts or law of a strongly convincing nature to induce the court to

 3   reverse its prior decision. See Kern-Tulare Water Dist. v. City of Bakersfield, 634 F. Supp. 656,

 4   665 (E.D. Cal. 1986), rev’d in part on other grounds, 828 F.2d 514 (9th Cir. 1987).

 5          Relying on 28 U.S.C. § 636(b)(1)(B), (c)(1), plaintiff first argues that the magistrate judge

 6   did not have the authority to issue the December 5, 2019 order denying his requests for another

 7   settlement conference and for appointed counsel because he did not consent to proceeding before

 8   the magistrate judge. (Doc. No. 94 at 3.) Plaintiff’s argument in this regard is frivolous. Title

 9   28 U.S.C. § 636(b)(1)(A) establishes that a:

10                  Magistrate Judge is authorized to rule on a wide variety of pre-trial
                    matters, except for those that would necessarily result in a
11                  termination or dismissal of the matter, e.g., motions to dismiss,
                    injunctive relief, summary judgment. Moreover, pursuant to [28
12                  U.S.C. § 636(b)(4)], this Court has promulgated Local Rules relating
                    to the specific powers of a Magistrate Judge. Local Rule 300(b)(2)
13                  provides that “general pretrial matters” shall be defined as “all
                    pretrial matters as to which the standard of review is the ‘clearly
14                  erroneous or contrary to law’ standard set forth in 28 U.S.C.
                    § 636(b)(1)(A).” Appointment of counsel falls within this standard
15                  of review and, historically, in this district such matters fall squarely
                    within the specified purview of Magistrate Judges. This is so
16                  regardless of whether or not the parties have consented to the
                    Magistrate Judge’s jurisdiction. Under [plaintiff’s] logic, absent
17                  consent, a Magistrate Judge could not handle any pretrial matters, a
                    result that is entirely contrary to the purpose and plain meaning of
18                  both § 636 and this Court's Local Rules.
19   Page v. King, No. 1:16-cv-00522-JLT, 2016 WL 2962407, at *2 (E.D. Cal. May 23, 2016)

20   (citation omitted) (emphasis in original); see also L.R. 302(c)(12) (noting that the calendaring of
21   settlement conferences is a duty to be performed by magistrate judges in this district).

22   Accordingly, plaintiff’s first basis for reconsideration is unavailing.

23          Next, plaintiff contends that he is entitled to another settlement conference because a

24   prison representative did not appear at the November 8, 2019 settlement conference as ordered by

25   the magistrate judge. (Doc. No. 94 at 3–5.) The order that plaintiff is relying on directed “[a]

26   representative with full and unlimited authority to negotiate and enter into a binding settlement”
27   to attend the settlement conference. (Doc. No. 80 at 2.) As plaintiff noted in his motion seeking

28   another settlement conference, defense counsel attended the November 8, 2019 settlement
                                                         3
     Case 1:15-cv-01828-DAD-BAM Document 109 Filed 06/22/20 Page 4 of 5

 1   conference, and the parties attempted to settle the matter, but were unable to do so. (Doc. No. 90

 2   at 2; see also Doc. No. 86 (minutes from the November 8, 2019 settlement conference, noting that

 3   the case did not settle, and that plaintiff and defense counsel were present).) Plaintiff also noted

 4   that “[t]he Defendants’ attorney told [him] that the Prison Representative did not give her

 5   authority to settle the case for $85,000 or anywhere near the amount that he would be seeking.”

 6   (Doc. No. 90 at 4.) As these allegations demonstrate, defense counsel was authorized to negotiate

 7   and enter into a settlement; just not for the amount that plaintiff wanted. The magistrate judge’s

 8   December 5, 2019 order correctly notes, however, that plaintiff does not have a right under state

 9   or federal law to settle his case for an amount that he considers to be fair and reasonable. (Doc.

10   No. 91 at 2.) The pending motion for reconsideration does not provide a basis to question the

11   magistrate judge’s order in this regard. Instead, it merely disagrees with the magistrate judge’s

12   order, which, of course, is not a basis for reconsideration. See Westlands Water Dist., 134 F.

13   Supp. 2d at 1131. Accordingly, plaintiff’s second basis for reconsideration is also unavailing.

14           Plaintiff next moves for reconsideration of the magistrate judge’s order denying his

15   motion for appointment of counsel. He cites to the Americans With Disabilities Act and argues

16   that the magistrate judge did not properly consider his level of functioning or the fact that he

17   suffers from a mental illness in denying his motion. (Doc. No. 94 at 7.) The magistrate judge did

18   consider plaintiff’s alleged mental illness, but nevertheless concluded that he “has demonstrated

19   that he is able to clearly articulate his claims and prosecute this action.” (Doc. No. 91 at 3); see

20   also Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997). Again, plaintiff’s disagreement with
21   the magistrate judge’s conclusion in this regard is not a basis for reconsideration. Moreover, the

22   fact that, after the issuance of the magistrate judge’s order denying his motion for appointment of

23   counsel, plaintiff “was informed . . . that he suffer[s] from . . . Anemia” (Doc. No. 94 at 9) does

24   not mean that appointment of counsel is now warranted. The record continues to reflect that the

25   legal issues involved in this action are not complex and that plaintiff can adequately articulate his

26   cognizable claims, in spite of his alleged illnesses. See also Ricks v. Austria, No. 1:15-cv-01147-
27   BAM (PC), 2016 WL 1734326, at *2 (E.D. Cal. May 2, 2016) (“While a pro se litigant may be

28   /////
                                                        4
     Case 1:15-cv-01828-DAD-BAM Document 109 Filed 06/22/20 Page 5 of 5

 1   better served with the assistance of counsel,” the court need not appoint counsel if plaintiff can

 2   articulate his claims). Thus, plaintiff’s final bases for reconsideration are also unavailing.

 3          For the reasons set forth above, plaintiff’s motion for reconsideration of the magistrate

 4   judge’s order denying his motion for another settlement conference and for appointment of

 5   counsel (Doc. No. 94) is denied in its entirety.

 6   IT IS SO ORDERED.
 7
        Dated:     June 22, 2020
 8                                                       UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
